Title: From Thomas Jefferson to Mary Walker Lewis, 1 March 1822
From: Jefferson, Thomas
To: Lewis, Mary Walker

Mar. 1. 22.Th:Jefferson asks mrs Lewis’s acceptance of half a dozen bottles of wine, which is 5. or 6. years old and will he thinks be of service to the tone of her stomach. The bearer will bring the beans she was
			 so kind as to offer, and any greens she has to spare without disfurnishing herself. he salutes her with antient and affectionate friendship, & wishes for her better health.